Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to:	
a composition comprising electron-donating polymer (D) and electron-withdrawing polymer (A), wherein the electron-donating polymer (D) has a structure represented by the formula (1):

    PNG
    media_image1.png
    48
    301
    media_image1.png
    Greyscale

wherein X1 is a divalent group containing a naphthalene ring, Yi is a divalent group containing a C3-10 alkylene group optionally having a substituent or a divalent group containing a benzene ring optionally having a substituent, and * shows a bonding position,
 and the electron-withdrawing polymer (A) has a structure represented by the formula (2):

    PNG
    media_image2.png
    129
    328
    media_image2.png
    Greyscale


Polymers corresponding each of the claimed electron-donating polymer (D) and electron-withdrawing polymer (A) are known in the art.  See, for example, WO 2007/108118,  JP 2011-231281, or Christiani et al., Evaluation of Proton Conductivity of Sulfonated Polyimide/Dihydroxy Naphthalene Charge-Transfer Complex Hybrid Membranes.   However, the prior art does not disclose a combination of the two claimed polymers.
The closest prior art of record, Aromatic Oligomers that Form Hetero Duplexes in Aqueous Solution by Gregory J. Gabriel discloses compositions comprising electron-donating polymer (D) comprising naphthalene based aromatic units, and, wherein the electron-donating polymer (D) and electron-withdrawing polymer (A) having an aromatic diamine structure,  however, the repeat unit structures of the electron-donating polymer (D) and electron-withdrawing polymer (A) disclosed by .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ